Citation Nr: 0702192	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left 
foot bone spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty for training from 
February to July 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for residuals of 
a left foot bone spur.  

In September 2006, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant seeks service connection for residuals of a 
bone spur of the left foot.  Specifically, he states that 
during his period of active duty for training, he developed 
discomfort in his left foot for which he sought medical 
treatment.  The appellant indicated that he was advised that 
his symptoms were due to a developing bone spur secondary to 
combat boots.  The appellant indicated that after his 
separation from service, he underwent surgical removal of the 
bone spur in May 1970.  He claims that he has nonetheless 
continued to experience pain in the left foot.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty in the 
"active military, naval, or air service."  38 U.S.C.A. §§ 
1110, 1131.  The term "active military, naval, or air 
service" includes "active duty, any period of active duty 
for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).

In this case, the Board finds that the record on appeal is 
incomplete and does not provide an adequate basis upon which 
to reach a decision.

First, the Board notes that the appellant's service medical 
and personnel records have not been associated with the 
record on appeal.  The RO contacted the National Personnel 
Records Center (NPRC) and requested those records, but was 
advised that no record could be found based on the 
information provided.  The Board notes that because the 
appellant's DD Form 214 is bordering on illegibility, the 
information provided by the RO to the NPRC may have been 
incorrect, both with respect to the appellant's service 
number and his dates of service.  

In addition, the Board notes that after receiving a negative 
response from the NPRC, the RO contacted the State of New 
Jersey Department of Military and Veterans Affairs and 
requested verification of the appellant's National Guard 
service and copies of his service medical records.  Although 
the State of New Jersey responded by providing copies of 
records belonging to a different appellant, the record 
contains no indication that the RO attempted to follow-up to 
obtain the correct information.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  Indeed, VA may only end efforts to obtain such 
records if it is concluded that the records sought do not 
exist or that further attempts to obtain them would be 
futile.  See 38 C.F.R. § 3.159(c)(2) (2006).  Given the 
discussion above, the Board finds that additional efforts are 
necessary in order to obtain the appellant's medical and 
personnel records.  

In addition, the Board finds that the medical evidence 
assembled for appellate review is incomplete.  Under the 
VCAA, the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the appellant has testified to in-service left 
foot symptoms and has submitted lay statements from his 
brothers corroborating his claimed in-service symptoms.  
Moreover, the appellant has submitted a February 2006 opinion 
from Steven W. Scribner, DC, CIFME, QME, IDE.  Dr. Scribner 
indicated that the appellant came to his office in February 
2006 seeking an evaluation of his left foot injury.  The 
physician reported that there was no record of any bone spur 
or foot condition during service and no record of treatment 
for the condition subsequent to 1970.  He reported that after 
a lengthy discussion with the appellant regarding his medical 
history, as well as a review of his medical records, it was 
his opinion that the appellant's current left foot condition 
(previously diagnosed as chronic tenosynovitis and bone 
spurring) was a direct result of his military service.  It 
was not clear what records the physician reviewed to form his 
opinion.   

Hospital records dated in May 1970 from Mercer Hospital where 
the appellant underwent surgery from Dr. Moskowitz are of 
record.  The appellant also submitted a statement dated in 
September 2006 from Dr. Moskowitz confirming that he treated 
the appellant from July 1968 to May 1970.  In submitting the 
statement in October 2006 the appellant reported that the 
doctor did nor remember him, but when he sent copies of his 
treatment records to Dr. Moskowitz he then remembered 
treating him.  It is not clear whether there are additional 
treatment records from July 1968 to May 1970 that are not 
part of the appellant's claims file.  There is also an 
undated statement from Dr. Watson L. Otis M.D., received in 
January 2003, to the effect that that the appellant's bone 
spur began in service in 1968.  The basis for the opinion is 
not identified in the statement. 

While the probative value of these medical opinions are 
limited by the lack of service medical records, the 
circumstances presented in this case do require that VA 
obtain a medical opinion.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (holding that VA must obtain a nexus opinion 
when there competent evidence of a current disability and 
evidence indicating an association between the claimant's 
disability and his active service); see also 38 C.F.R. § 
3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the service 
department, or other records depository 
as appropriate, and request verification 
of the dates of the appellant's service 
in the National Guard, including all 
periods of active duty or active duty for 
training.  In requesting such 
information, the RO should ensure that 
the correct service dates and number is 
provided.  It appears he had his initial 
period of active duty for training from 
February 20,1968 to July 12, 1968.  In 
the event the information is not 
available, a written statement to that 
effect should be included in the record.

2.  The RO should also contact the 
service department, or other appropriate 
records depository such as the State of 
New Jersey Department of Military and 
Veterans Affairs, and request a complete 
copy of the appellant's service medical 
and personnel records.  In the event any 
of the requested records are not 
available, a written statement to that 
effect should be included in the record.

3.  The RO should contact the appellant 
to determine if he has any treatment 
records which have not been submitted to 
the VA, including copies of the records 
he provided to Dr. Moskowitz.  The RO 
should also obtain the appropriate 
release to contact and obtain copies of 
any treatment records considered by Dr. 
Scribner when he provided his February 
2006 opinion.  Any negative responses 
should be noted




4.  After the development requested above 
has been completed, and any additional 
evidence has been associated with the 
record, the RO should schedule the 
appellant for a VA medical examination 
for the purpose of clarifying the nature 
and etiology of any current foot 
disorder.  The appellant's claims folder 
should be provided to the examiner for 
review in connection with the examination 
and the examiner should note that it was 
available for review.  The examiner 
should be asked to provide an opinion as 
to whether it is as least as likely as 
not that any left foot disability 
identified on examination had its onset 
during the appellant's active duty or 
active duty for training, or whether such 
disability is otherwise causally or 
etiologically related to his active 
service.  A complete rationale should be 
provided.

5.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim.  If any 
benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


